Execution Version


    


SECOND AMENDMENT
TO
CREDIT AGREEMENT
DATED AS OF MAY 6, 2019
AMONG
OASIS MIDSTREAM PARTNERS LP,
AS PARENT,
OMP OPERATING LLC,
AS BORROWER,
THE GUARANTORS,
WELLS FARGO BANK, N.A.,
AS ADMINISTRATIVE AGENT AND ISSUING BANK,
AND
THE LENDERS PARTY HERETO




    





SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) dated as of
May 6, 2019, is among OASIS MIDSTREAM PARTNERS LP, a Delaware limited
partnership (the “Parent”); OMP OPERATING LLC, a Delaware limited liability
company (the “Borrower”); the other Guarantors listed on the signature pages
hereto; each of the Lenders party hereto; and WELLS FARGO BANK, N.A.
(individually, “Wells Fargo Bank”), as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”) and as the issuing bank (in such capacity, the “Issuing
Bank”).
R E C I T A L S:
A.The Parent, the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders are parties to that certain Credit Agreement dated as of September 25,
2017 (as amended prior to the date hereof, the “Credit Agreement”), pursuant to
which the Lenders have made certain extensions of credit available to and on
behalf of the Borrower.
B.    The Parent, the Borrower, the other Guarantors, the Administrative Agent,
the Issuing Bank and the Lenders party hereto desire to amend certain provisions
of the Credit Agreement as set forth herein effective as of the Second Amendment
Effective Date (as defined below), including providing for an increase in the
aggregate amount of the Commitments to $475,000,000 on the Second Amendment
Effective Date, subject to the terms and conditions hereof.
C.    The Borrower has requested that Mizuho Bank, Ltd. (the “New Lender”),
become a Lender under the Credit Agreement with a Commitment in the amount as
shown on Annex I to the Credit Agreement (as amended hereby).
D.    The Borrower has advised the Administrative Agent that U.S. Bank National
Association (the “Exiting Lender”) no longer wishes to be a Lender under the
Credit Agreement and has requested that the Exiting Lender’s Commitment be
reallocated to the other Lenders (including the New Lender) as shown on Annex I
to the Credit Agreement (as amended hereby).
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Second Amendment. Unless otherwise indicated, all section
references in this Second Amendment refer to sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this Second
Amendment, and subject to the conditions precedent contained in Section 3
hereof, the Credit Agreement shall be amended effective as of the date hereof in
the manner provided in this Section 2.
2.1    Amendment to Cover Page. The cover page of the Credit Agreement is hereby
amended by inserting “JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT”
immediately below the reference to “WELLS FARGO BANK, N.A.,

AS ADMINISTRATIVE AGENT.”
2.2    Amendment to Introductory Paragraph. The introductory paragraph to the
Credit Agreement is hereby amended by inserting “; and JPMorgan Chase Bank,
N.A., as syndication agent for the Lenders (the “Syndication Agent”)” at the end
of such paragraph.
2.3    Amendments to Section 1.02 (Certain Defined Terms).
(a)    The following definitions contained in Section 1.02 of the Credit
Agreement are hereby amended and restated as follows:
“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and any other agent for the Lenders from time to time appointed under this
Agreement.
“Agreement” means this Credit Agreement, as amended by the First Amendment,
Second Amendment and as the same may from time to time be further amended,
modified, supplemented or restated.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) modified from time to time pursuant to Section 2.06 and (b) modified
from time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b). The initial amount of each Lender’s Commitment is set forth on
Annex I hereto, in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment or in the Additional Lender Certificate
pursuant to which any Additional Lender shall have provided any additional
Commitment, as applicable. The aggregate amount of the Lenders’ Commitments on
the Second Amendment Effective Date is $475,000,000.
“Swingline Lender” means (a) Wells Fargo Bank, N.A., in its capacity as a lender
of Swingline Loans hereunder and (b) JPMorgan Chase Bank, N.A., in its capacity
as a lender of the Swingline Loans hereunder.
(b)    The following definitions are hereby added to Section 1.02 of the Credit
Agreement where alphabetically appropriate to read as follows:
“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of May 6, 2019 among the Parent, the Borrower, the other Guarantors,
the Administrative Agent, the Issuing Bank and the Lenders party thereto.
“Second Amendment Effective Date” means May 6, 2019.
(c)    The definition of “Defaulting Lender” is hereby amended by changing the
reference to “the Swingline Lender” in clause (c) thereof to “a Swingline
Lender”.
(d)    The definition of “Lender” is hereby amended by changing the reference to
“the Swingline Lender” in the final sentence thereof to “each Swingline Lender”.
(e)    The definition of “Scheduled Dropdown Increase” is hereby deleted from
Section 1.02.
2.4    Amendment to Section 2.06(c)(ii)(A). Section 2.06(c)(ii)(A) of the Credit
Agreement is hereby amended and restated to read as follows:
(A)    such increase shall not be less than $25,000,000 unless the
Administrative Agent otherwise consents, and no such increase shall be permitted
if after giving effect thereto the aggregate Commitments would exceed
$675,000,000;
2.5    Deletion of Section 2.06(d). Section 2.06(d) of the Credit Agreement is
hereby deleted in its entirety.
2.6    Amendment to Section 2.08. Section 2.08 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
Section 2.08 Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, each Swingline
Lender agrees to make loans to the Borrower (each such loan, a “Swingline Loan”)
from time to time during the Availability Period in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans provided by all Swingline
Lenders exceeding $20,000,000, (ii) the aggregate principal amount of
outstanding Swingline Loans provided by any individual Swingline Lender
exceeding $10,000,000 or (iii) (%3) the aggregate Revolving Credit Exposures
exceeding the aggregate Commitments; provided that (x) no Swingline Lender shall
be required to make a Swingline Loan to refinance an outstanding Swingline Loan
and (y) no Swingline Lender shall be required to make a Swingline Loan that
would result in the total outstanding amount of such Lender’s Loans to exceed
such Lender’s Commitment. The Borrower shall pay to the Administrative Agent,
for the account of the applicable Swingline Lender or each Lender, as
applicable, pursuant to Section 2.08(c), the outstanding aggregate principal and
accrued and unpaid interest under each Swingline Loan no later than seven (7)
Business Days following such Swingline Borrowing. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow amounts under the subfacility for Swingline Loans
provided for in this Section 2.08, provided that, for the avoidance of doubt, in
no event may the Borrower continue or convert a Swingline Loan.
(c)    To request a Swingline Loan, the Borrower shall notify each of the
Administrative Agent and the applicable Swingline Lender of such request by
telephone or e‑mail not later than 2:00 p.m., New York City time, on the date of
the proposed Swingline Loan (and, in the case of telephonic notice, confirmed by
hand delivery or e‑mail). Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
applicable Swingline Lender of (i) the current aggregate Revolving Credit
Exposures and (ii) the undrawn portion of the Commitments available to make
Swingline Loans. To the extent that the applicable Swingline Lender receives the
information referred to in the immediately preceding sentence no later than 4:00
p.m., New York City time, then the applicable Swingline Lender shall make such
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower by 5:00 p.m., New York City time, on the
requested date of such Swingline Loan. Each Swingline Borrowing shall be in an
amount that is an integral multiple of $250,000 and not less than $1,000,000.
(d)    The Lenders shall participate in Swingline Loans according to their
respective Applicable Percentages. Upon any Swingline Borrowing, the
Administrative Agent shall give notice thereof to each Lender, specifying in
such notice such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Lender hereby absolutely and unconditionally agrees, upon receipt of notice
as provided above, to pay to the Administrative Agent, for the account of the
applicable Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the aggregate Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Swingline Lender the amounts so
received by it from the Lenders and shall distribute the payments received from
the Borrower to such Swingline Lender and the other Lenders as their interests
appear with respect to such Swingline Loans. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph. Any amounts received by the applicable Swingline
Lender from the Borrower (or other party on behalf of the Borrower) in respect
of a Swingline Loan after receipt by such Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the applicable Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to such Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
2.7    Amendment to Section 2.09.     Section 2.09 of the Credit Agreement is
hereby amended by changing each instance of “the Swingline Lender” contained in
the final two paragraphs of such section to “each Swingline Lender”.
2.8    Amendment to Section 4.01(c). Section 4.01(c) of the Credit Agreement is
hereby amended by changing the reference to “the Swingline Lender” in such
section to “the Swingline Lenders”.
2.9    Amendment to Section 11.11 Section 11.11 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
Section 11.11 The Arranger, Syndication Agent and other Agents. Neither the
Arranger, nor the Syndication Agent nor any other Agent (other than the
Administrative Agent) shall have any duties, responsibilities or liabilities
under this Agreement other than their duties, responsibilities and liabilities
in their capacity as Lenders hereunder.
2.10    Amendment to Section 12.02(b). Section 12.02(b) of the Credit Agreement
is hereby amended by (i) changing the first instance of “the Swingline Lender”
in the penultimate sentence thereof to “any Swingline Lender” and (ii) changing
the second instance of “the Swingline Lender” in the penultimate sentence
thereof to “such Swingline Lender”.
2.11    Amendment to Section 12.03. Section 12.03 is hereby amended by changing
each instance of “the Swingline Lender” in such section to “each Swingline
Lender”.
2.12    Amendment to Section 12.04(c). Section 12.04(c) is hereby amended by
changing the reference to “the Swingline Lender” in such section to “each
Swingline Lender”.
2.13    Replacement of Annex I. Annex I to the Credit Agreement is hereby
replaced in its entirety with Annex I attached hereto and Annex I attached
hereto shall be deemed to be attached as Annex I to the Credit Agreement. After
giving effect to this Second Amendment and any Borrowings made on the Second
Amendment Effective Date, (a) each Lender (including the New Lender) who holds
Loans in an aggregate amount less than its Applicable Percentage (after giving
effect to this Second Amendment) of all Loans shall advance new Loans which
shall be disbursed to the Administrative Agent and used to repay Loans
outstanding to each Lender who holds Loans in an aggregate amount greater than
its Applicable Percentage of all Loans, (b) each Lender’s participation in each
Letter of Credit, if any, and each Swingline Loan, if any, shall be
automatically adjusted to equal its Applicable Percentage (after giving effect
to this Second Amendment), (c) such other adjustments shall be made as the
Administrative Agent shall specify so that the Revolving Credit Exposure
applicable to each Lender equals its Applicable Percentage (after giving effect
to this Second Amendment) of the aggregate Revolving Credit Exposures of all
Lenders and (d) upon request by each applicable Lender, the Borrower shall be
required to make any break funding payments owing to such Lender that are
required under Section 5.02 of the Credit Agreement as a result of the Loans and
adjustments described in this Section 2.4. For the avoidance of doubt, the
increase in the aggregate Commitments of the Lenders effected by this Second
Amendment shall not be deemed to be an exercise by the Borrower of Section
2.06(c) of the Credit Agreement, and immediately after giving effect to this
Second Amendment, the Borrower may optionally increase the Commitments under
Section 2.06(c) of the Credit Agreement during the remainder of the Availability
Period (subject to the conditions set forth in Section 2.06(c)(ii) of the Credit
Agreement) up to the aggregate amounts set forth in Section 2.06(c)(ii)(A) of
the Credit Agreement. For purposes of this Section 3 only, the “Applicable
Percentage” of the Exiting Lender shall be deemed to be zero percent.
Section 3.    Conditions Precedent. This Second Amendment shall become effective
as of the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “Second Amendment
Effective Date”):
3.1    Executed Counterparts of Second Amendment. The Administrative Agent shall
have received from the Borrower, each Guarantor, each DevCo and the Lenders
constituting the Majority Lenders (but in any event, including each Lender that
so elects to increase its Commitments, the New Lender and the Exiting Lender)
counterparts (in such number as may be requested by the Administrative Agent) of
this Second Amendment signed on behalf of such Person.
3.2    Notes. The Administrative Agent shall have received duly executed Notes
payable to each Lender (including the New Lender) that has requested a Note on
or prior to the Second Amendment Effective Date in a principal amount equal to
its Commitment (as amended hereby) dated as of the Second Amendment Effective
Date.
3.3    Swingline Notes. To the extent requested by a Swingline Lender, the
Administrative Agent shall have received duly executed promissory notes with
respect to the Swingline Loans payable to such Swingline Lender in a principal
amount equal to its commitment to make Swingline Loans as of the Second
Amendment Effective Date.
3.4    Secretary’s Certificates and Resolutions. The Administrative Agent shall
have received a certificate of a Responsible Officer of the Parent, the
Borrower, each Guarantor and each DevCo setting forth (a) resolutions of its
board of directors or other appropriate governing body with respect to the
authorization of the Parent, the Borrower, such Guarantor or such DevCo to
execute and deliver this Second Amendment and the related Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents, (a) the officers of the Parent, the Borrower, such Guarantor or such
DevCo  who are authorized to sign the Loan Documents to which the Parent, the
Borrower, such Guarantor or such DevCo is a party and  who will, until replaced
by another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Second Amendment and the Credit
Agreement and the transactions contemplated hereby and thereby, (a) specimen
signatures of such authorized officers, and (a) the articles or certificate of
incorporation and by-laws or other applicable organizational documents of the
Parent, the Borrower, such Guarantor and such DevCo, certified as being true and
complete. The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the
Borrower to the contrary.
3.5    Good Standings. The Administrative Agent shall have received certificates
of the appropriate state agencies with respect to the existence, qualification
and good standing of the Parent, the General Partner, the Borrower, each
Guarantor and each DevCo.
3.6    KYC and Beneficial Ownership.    
(a)    Upon the reasonable request of any Lender prior to the Second Amendment
Effective Date, the Borrower shall have provided to such Lender, and such Lender
shall be reasonably satisfied with, the documentation and other information so
requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA PATRIOT Act.
(b)    To extent that the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, the Borrower shall deliver, to each Lender
that so requests, a Beneficial Ownership Certification in relation to the
Borrower.
3.7    Opinion of Counsel. The Administrative Agent shall have received an
opinion of DLA Piper LLP (US), special counsel to the Credit Parties and the
DevCos, in form and of substance reasonably acceptable to the Administrative
Agent.
3.8    Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Second Amendment Effective Date
including, without limitation, the any fees described in that certain fee
letter, dated as of the date hereof, between the Borrower and the Administrative
Agent.
3.9    No Default. No Default shall have occurred and be continuing as of the
date hereof prior to and after giving effect to the terms of this Second
Amendment.
3.10    Further Assurances. The Administrative Agent shall have received such
other documents as the Administrative Agent or its special counsel may
reasonably require.
The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
Section 4.    New Lender. The New Lender hereby joins in, becomes a party to,
and agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as amended hereby as a Lender thereunder and under each and every
other Loan Document to which any Lender is required to be bound by the Credit
Agreement as amended hereby, to the same extent as if the New Lender were an
original signatory thereto. The New Lender hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as amended hereby as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto. The New Lender
represents and warrants that (a) it has full power and authority, and has taken
all action necessary, to execute and deliver this Second Amendment, to
consummate the transactions contemplated hereby and to become a party to, and a
Lender under, the Credit Agreement as amended hereby, (b) it has received a copy
of the Credit Agreement and copies of the most recent financial statements
delivered pursuant to Section 8.01 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Second Amendment and to become a Lender on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (c) from and after
the Second Amendment Effective Date, it shall be a party to and be bound by the
provisions of the Credit Agreement as amended hereby and the other Loan
Documents and have the rights and obligations of a Lender thereunder.
Section 5.    Exiting Lender. From and after the Second Amendment Effective
Date, (a) upon receipt by the Exiting Lender of an amount equal to all
principal, interest, fees and breakage costs (if any) in respect of outstanding
Loans and other Indebtedness owing to the Exiting Lender under the Credit
Agreement and the other Loan Documents, the Exiting Lender shall cease with
immediate effect to be a party to and a Lender under the Credit Agreement and
the other Loan Documents, (b) the Exiting Lender shall not have any obligations
or liabilities under the Credit Agreement with respect to the period from and
after the Second Amendment Effective Date and, without limiting the foregoing,
the Exiting Lender shall not have any Commitment under the Credit Agreement or
any LC Exposure outstanding under the Credit Agreement or any Swingline Exposure
outstanding under the Credit Agreement and (c) the Exiting Lender shall not have
any rights under the Credit Agreement or any other Loan Document; provided that
the rights under the Credit Agreement expressly stated to survive the
termination of the Credit Agreement and the repayment of amounts outstanding
thereunder shall survive for the benefit of the Exiting Lender.
Section 6.    Miscellaneous.
6.1    Confirmation and Effect. The provisions of the Credit Agreement, as
amended by this Second Amendment, shall remain in full force and effect
following the effectiveness of this Second Amendment. Each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any
other word or words of similar import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference in any other Loan
Document to the Credit Agreement or any word or words of similar import shall be
and mean a reference to the Credit Agreement as amended hereby.
6.2    No Waiver. Neither the execution by the Administrative Agent or the
Lenders of this Second Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of the Second Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents. Similarly,
nothing contained in this Second Amendment shall directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) except as expressly provided herein, amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.
6.3    Ratification and Affirmation; Representations and Warranties. Each Credit
Party hereby (a) acknowledges the terms of this Second Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby and (c) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this Second Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct in all material respects (or, if already
qualified by materiality, Material Adverse Effect or a similar qualification,
true and correct in all respects), except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (or, if already qualified by materiality, Material Adverse
Effect or a similar qualification, true and correct in all respects) as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
6.4    Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile or email transmission
shall be effective as delivery of a manually executed counterpart hereof.
6.5    No Oral Agreement. This Second Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.
6.6    GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
6.7    Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Second Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
6.8    Severability. Any provision of this Second Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
6.9    Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
6.10    Loan Document. This Second Amendment shall constitute a “Loan Document”
under and as defined in Section 1.02 of the Credit Agreement.
6.11    No Novation. The parties hereto agree that this Second Amendment does
not in any way constitute a novation of the existing Credit Agreement, but is an
amendment of the Credit Agreement.


[Signatures Begin Next Page]



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.
BORROWER:    OMP OPERATING LLC


By:        
Name:    Richard Robuck
Title: Senior Vice President and Chief
Financial Officer


GUARANTORS:    OASIS MIDSTREAM PARTNERS LP


By:        
Name:    Richard Robuck
Title: Senior Vice President and Chief
Financial Officer




BIGHORN DEVCO LLC


By:        
Name:    Richard Robuck
Title: Senior Vice President and Chief
Financial Officer






ADMINISTRATIVE AGENT,
ISSUING BANK AND LENDER:
WELLS FARGO BANK, N.A.,

as Administrative Agent, Issuing Bank, Swingline Lender and as a Lender




By:        
Name:    
Title:    


LENDERS:
CITIBANK, N.A., as a Lender





By:        
Name:        
Title:        


JPMORGAN CHASE BANK, N.A.,
as a Lender and a Swingline Lender




By:        
Name:        
Title:        



LENDERS:
ROYAL BANK OF CANADA, as a Lender





By:        
Name:        
Title:        
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender




By:        
Name:        
Title:        





CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender




By:        
Name:        
Title:        
COMPASS BANK, as a Lender




By:        
Name:        
Title:        


CITIZENS BANK, N.A., as a Lender




By:        
Name:        
Title:        


ING CAPITAL LLC, as a Lender




By:        
Name:        
Title:        



U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:        
Name:        
Title:        












BOKF, NA dba BANK OF TEXAS,
as a Lender




By:        
Name:        
Title:        




BRANCH BANK & TRUST, as a Lender




By:        
Name:        
Title:        




COMERICA BANK, as a Lender




By:        
Name:        
Title:        








CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender




By:        
Name:        
Title:        


GOLDMAN SACHS BANK USA, as a Lender




By:        
Name:        
Title:        



IBERIA BANK, as a Lender




By:        
Name:        
Title:        
MORGAN STANLEY BANK, N.A., as a Lender




By:        
Name:        
Title:        


REGIONS BANK, as a Lender




By:        
Name:        
Title:        


ZB, N.A. dba AMEGY BANK, as a Lender




By:        
Name:        
Title:        





MIZUHO BANK, LTD., as a New Lender




By:        
Name:        
Title:        




U.S. BANK NATIONAL ASSOCIATION, as the Exiting Lender




By:        
Name:        
Title:        









ACKNOWLEDGEMENT AND RATIFICATION: Each DevCo hereby (a) acknowledges the terms
of this Second Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document (including each
DevCo Guaranty) to which it is a party and agrees that each Loan Document
(including each DevCo Guaranty) to which it is a party remains in full force and
effect as expressly amended hereby and (c) represents and warrants to the
Lenders that as of the date hereof, after giving effect to the terms of this
Second Amendment: (i) all of the representations and warranties contained in
each Loan Document (including each DevCo Guaranty) to which it is a party are
true and correct in all material respects (or, if already qualified by
materiality, Material Adverse Effect or a similar qualification, true and
correct in all respects), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (or, if already qualified by materiality, Material Adverse
Effect or a similar qualification, true and correct in all respects) as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.


ACKNOWLEDGED AND RATIFIED:


BEARTOOTH DEVCO LLC


By:        
Name:    Richard Robuck
Title: Senior Vice President and Chief
Financial Officer




BOBCAT DEVCO LLC


By:        
Name:    Richard Robuck
Title: Senior Vice President and Chief
Financial Officer



ANNEX I
LIST OF COMMITMENTS




Name of Lender
Applicable Percentage
Commitments
Wells Fargo Bank, N.A.
9.263157895%
$44,000,000.00
Citibank, N.A.
7.789473685%
$37,000,000.00
JPMorgan Chase Bank, N.A.
7.789473685%
$37,000,000.00
Royal Bank of Canada
7.789473685%
$37,000,000.00
Canadian Imperial Bank of Commerce, New York Branch
5.052631578%
$24,000,000.00
Capital One, National Association
5.052631578%
$24,000,000.00
Compass Bank
5.052631578%
$24,000,000.00
Citizens Bank, N.A.
5.052631578%
$24,000,000.00
ING Capital LLC
5.052631578%
$24,000,000.00
BOKF, NA dba Bank of Texas
4.210526316%
$20,000,000.00
Branch Bank & Trust
4.210526316%
$20,000,000.00
Comerica Bank
4.210526316%
$20,000,000.00
Credit Suisse AG, Cayman Islands Branch
4.210526316%
$20,000,000.00
Goldman Sachs Bank USA
4.210526316%
$20,000,000.00
Mizuho Bank, Ltd.
4.210526316%
$20,000,000.00
Regions Bank
4.210526316%
$20,000,000.00
Morgan Stanley Bank, N.A.
4.210526316%
$20,000,000.00
Iberia Bank
4.210526316%
$20,000,000.00
Zions Bancorporation, N.A. dba Amegy Bank
4.210526316%
$20,000,000.00
         TOTAL
100.000000000%
$475,000,000.00









US 6304502v.9